Name: Commission Regulation (EEC) No 572/85 of 5 March 1985 amending for the second time Regulation (EEC) No 1864/84 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 3 . 85 Official Journal of the European Communities No L 65/ 17 COMMISSION REGULATION (EEC) No 572/85 of 5 March 1985 amending for the second time Regulation (EEC) No 1864/84 fixing countervailing charges on seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organi ­ zation of the market in seeds ('), as last amended by Regulation (EEC) No 1581 /83 (2), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1864/84 (3), as amended by Regulation (EEC) No 286/85 (4), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission Regulation (EEC) No 1665/72 (^ requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1864/84 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 1 March 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 22 . 6 . 1983, p. 23 . (3) OJ No L 172, 30 . 6 . 1984, p. 69 . (4) OJ No L 30, 2 . 2 . 1985, p. 10 . ( 5) OJ No L 175, 2 . 8 . 1972, p. 49 . No L 65/ 18 Official Journal of the European Communities 6. 3 . 85 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : I A. Hybrid for sowing : l I. Double hybrids and top crossI hybrids 5,7 Hungary l 19,2 Austria 27,4 Romania 27,4 Other countries (2) II . Three cross hybrids 8,1 Austria \ 9,3 Yugoslavia I 17,5 Hungary || 30,0 Romania 30,0 Other countries (3) III . Single hybrids 15,5 Canada \ 46,2 Spain II 78,9 Austria I 78,9 Other countries (4) (') The countervailing charge may not exceed 4 % of the customs value . (2) With the exception of Spain , USA, Canada and Yougoslavia . (') With the exception of Canada, Spain , USA, Chili and Japan . (4) With the exception of the USA, Bulgaria , Yougoslavia, Hungary and Romania .